Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2020

                                     No. 04-20-00342-CV

                                       Justin WOLFF,
                                          Appellant

                                              v.

                                      Mandi STORES,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-21876
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                           ORDER

       In accordance with this court’s memorandum opinion of this date, Appellee Mandi Stores’s
motion to dismiss is GRANTED, and the appeal is DISMISSED FOR LACK OF JURISDICTION.
Costs of appeal are taxed against Appellant Justin Wolff.

       Appellant Justin Wolff’s motion to stay is DENIED.

       Appellee Mandi Stores’s motion for sanctions is DENIED.

       It is so ORDERED on September 23, 2020.



                                               _____________________________
                                               Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court